                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN

In re:

         Lee E. Chapman,                       Case Nos. 18-30442-beh
                                                         19-22820-beh
                                                         19-26731-beh

                             Debtor.           Chapter 13


               DECISION AND ORDER ON DEBTOR’S MOTIONS TO
                   EXPUNGE/SEAL BANKRUPTCY RECORDS


         The debtor chose to delegate her financial affairs to her adult daughter

via a durable power of attorney. Several years after she delegated that

authority, her daughter filed bankruptcy on behalf of her mother, but without

her mother’s knowledge. Now, the debtor-mother asks to have the records of

those surreptitious bankruptcy filings expunged or sealed. But because they

fall within the broad scope of the POA authorization, and are neither

scandalous nor defamatory, the Court must deny both requests.

                               FACTUAL BACKGROUND

         After the death of her second husband, Lee Chapman decided to pool

resources with her daughter, Holly Olm, and share a household and finances.

On January 21, 2015, she signed a Durable Power of Attorney for Finances and

Property (POA) giving her daughter certain authority over Ms. Chapman’s




         Case 19-26731-beh    Doc 61   Entered 03/26/21 17:08:04   Page 1 of 28
financial affairs. ECF Doc. No. 58, at 4–11, Ex. A. 1 She testified that Holly paid

the household bills and was responsible to pay the home mortgage with Nicolet

National Bank each month. Holly would give her some receipts, which Ms.

Chapman maintained in files she kept. Ms. Chapman produced some of those

mortgage receipts, dated March 30, 2018 through July 1, 2019. ECF Doc. No.

58, at 12–27, Ex. B. They purport to show monthly payments of $645.00, and a

declining “ledger balance” with no assessment of interest, despite the fact that

the mortgage documents show an annual interest rate of five percent. Id.; Case

No. 18-30442-beh, ECF Doc. No. 17, at 3. The name of the bank employee

serving as “transaction directive” is identical on every receipt for that sixteen-

month period.

       Ms. Chapman testified that she never had any reason to question her

daughter, did not check her bank account balances, did not collect the mail at

the home, and relied on Holly fully to manage the family finances and home.

ECF Doc. No. 43, at 5; In re Chapman, 616 B.R. 523, 528 (Bankr. E.D. Wis.

2020).

       Ms. Chapman eventually learned Holly filed three bankruptcy cases in

her mother’s name over the course of a nine-month period. Ms. Chapman

testified that she did not give Holly permission to file any bankruptcy case in

her name. ECF Doc. No. 58, at 2, ¶ 16. She learned of the three cases, and of a




1All citations are to docket items from the most recent bankruptcy case, No. 19-26731-beh,
unless otherwise noted.




      Case 19-26731-beh       Doc 61    Entered 03/26/21 17:08:04        Page 2 of 28
pending foreclosure action, only after a social worker came to her house on

July 23, 2019 to discuss that there had just been a sheriff’s sale of Ms.

Chapman’s home. Id. at 1, ¶ 7.

A.     First filing, November 2018

       A brief history of the filings is taken from the docket in these cases. 2 Ms.

Chapman’s first Chapter 13 petition was filed on November 6, 2018. Case No.

18-30442-beh, ECF Doc. No. 1. The first bankruptcy counsel filed a request on

November 19, 2018 to extend time to complete schedules, because Holly Olm,

the POA for the debtor, had to cancel two appointments with counsel based on

having been stricken with pneumonia. Id., ECF Doc. No. 8. Holly is listed as a

co-debtor on Chapman’s home mortgage. Id., ECF Doc. No. 12, at 18. The

Chapter 13 trustee’s docket entry on January 3, 2019 notes a continuance of

the 341 meeting of creditors, and states “[d]ebtor appeared.” The docket entry

for February 7 notes “Meeting of Creditors Held and Concluded. A Motion to

Dismiss will be filed. Debtor absent.” The case was dismissed on March 13,

2019, shortly after the Court had granted a motion to lift stay in favor of

Nicolet National Bank. Id., ECF Doc. Nos. 26, 29. The motion included a ledger

showing no payments of the $644.18 monthly mortgage amount for the months

of November and December 2018, and January 2019. Id., ECF Doc. No. 17, at




2 The Court can take judicial notice of its own docket. Tuttle v. Educ. Credit Mgmt. Corp. (In re

Tuttle), 600 B.R. 783, 789 n.2 (Bankr. E.D. Wis. 2019).




       Case 19-26731-beh        Doc 61     Entered 03/26/21 17:08:04          Page 3 of 28
16. The Bank’s proof of claim showed $9,469.32 in pre-petition arrearage. Case

No. 18-30442-beh, ECF Claim No. 4-1.

B.    Second filing, April 2019

      A second Chapter 13 case on Ms. Chapman’s behalf was filed on April 2,

2019, two weeks after the first was dismissed, by the same bankruptcy

counsel. Case No. 19-22820-beh, ECF Doc. No. 1. Counsel also submitted a

motion to continue the automatic stay, including an affidavit signed by Holly.

Her affidavit stated that the last case was dismissed due to her sickness and

disability, but that her condition had improved and also that her brother, Brad

Olm, had indicated a willingness to assist with the case. Id., ECF Doc. No. 6, at

5. The Chapter 13 trustee objected due to the lack of schedules, a Plan, and a

corroborating affidavit from Brad Olm. Id., ECF Doc. No. 7.

      Nicolet National Bank also objected to continuance of the automatic stay.

Id., ECF Doc. No. 8. The Bank noted that it had begun foreclosure proceedings

before Ms. Chapman’s first bankruptcy case, and a sheriff’s sale had been set

for November 7, 2018, but [Holly] filed the first case on November 6, putting a

stop to the sale. Id. After receiving relief from the stay in the first case, another

sheriff’s sale was set for April 3, 2019, which also was halted due to the second

case. Id.

      The Court held a hearing on the motion to continue the stay. Holly did

not appear, and her counsel relayed that despite promises by Holly, he had not

been contacted by Brad Olm about any assistance in the case. Lacking any




      Case 19-26731-beh     Doc 61   Entered 03/26/21 17:08:04     Page 4 of 28
evidence of debtor’s financial ability, the Court denied the motion. Id., ECF

Doc. No. 19. Neither Holly nor Ms. Chapman appeared at the meeting of

creditors on May 2, 2019, and the case was dismissed on June 5, 2019. Id.,

ECF Doc. No. 26.

C.    Third filing, July 2019

      A third bankruptcy case on Ms. Chapman’s behalf was filed on July 10,

2019, using different bankruptcy counsel from the prior two cases. Case No.

19-26731-beh, ECF Doc. No. 1. The next day, Nicolet National Bank filed a

motion to confirm the absence of the automatic stay. ECF Doc. No. 6. For the

reasons more fully explained in the Court’s decision at ECF Doc. No. 43; In re

Chapman, 616 B.R. 523, 525 (Bankr. E.D. Wis. 2020), the Court granted the

Bank’s motion to confirm the absence of the stay, as well as sanctions against

counsel. Holly did not provide an affidavit in this case in support of imposing

the automatic stay, and she did not pay the case filing fee, which led to the

case being dismissed on August 15, 2019—prior to the first scheduled meeting

of creditors. ECF Doc. No. 31.

      Holly resigned as Ms. Chapman’s agent on July 26, 2019. ECF Doc. No.

58, at 2, ¶ 20.

D.    Post-bankruptcy motion for expungement, November 2020

      On November 18, 2020, Ms. Chapman, through new counsel, filed

Motions to Expunge/Seal records in all three of her bankruptcy cases. Case

No. 18-30442-beh, ECF Doc. Nos. 36, 37; Case No. 19-22820-beh, ECF Doc.




      Case 19-26731-beh   Doc 61   Entered 03/26/21 17:08:04    Page 5 of 28
Nos. 34, 35; Case No. 19-26731-beh, ECF Doc. Nos. 51, 52. The Court received

testimony of Ms. Chapman and Brad Olm during two hearings and via Ms.

Chapman’s unsworn declaration. ECF Doc. Nos. 38, 57, 58. Her daughter,

Holly Olm, never appeared in Court. 3 No interested party objected to the

request for expungement.

       Ms. Chapman testified that as a result of the three bankruptcy filings in

her name, her credit score has been affected negatively. ECF Doc. No. 58, at 2,

¶ 21. She described that after the foreclosure on her home, she needed a co-

signer (her son, Brad) to rent an apartment. Id. at 3, ¶ 22–23. She testified that

having the bankruptcy cases on her credit record has meant, among other

things, that she was charged a higher premium for her renter’s insurance, was

denied a cell phone contract, and was ineligible for a payment plan for some

needed dental work. Id. at 3, ¶ 24–25. In these changed living circumstances,

she has felt a sense of embarrassment and loss of dignity. ECF Doc. No. 56.

       Brad described his efforts to investigate his mother’s financial situation

beginning in late July 2019. He acknowledged that the fact she is now not

living in her own home but renting an apartment is “not as a result of the

bankruptcies themselves, but the whole process.” ECF Doc. No. 56.

       After the hearing, Ms. Chapman filed a copy of the January 21, 2015

Durable Power of Attorney, attached to her amended declaration. ECF Doc. No.




3 Ms. Chapman’s new motion counsel explained that her client would not be pursuing a civil

suit for damages against her daughter, as Holly is terminally ill and deemed uncollectible.




      Case 19-26731-beh       Doc 61     Entered 03/26/21 17:08:04       Page 6 of 28
58, at 4–11, Ex. A. The POA document states in pertinent part, beginning with

an introduction:

      My agent may perform for me and in my name and on my behalf
      any act in the management, supervision, and care of my estate and
      affairs that I personally have authority to perform, subject to the
      limitations provided in Section 19, below. Except as otherwise
      herein limited, my agent may exercise for me and in my name and
      on my behalf the powers enumerated below, including the powers
      enumerated in the Uniform Power of Attorney for Finances and
      Property Act in sections 244.41(3) and 244.43 of the Wisconsin
      Statutes and the specific statutory powers in corporate by
      reference in this instrument.
      ...
      12. CLAIMS AND LITIGATION
      My agent shall have all the authority granted under section 244.52
      of the Wisconsin Statutes with respect to claims and litigation,
      including without limitation the authority to demand and collect all
      property, real or personal, now or hereafter due, payable, or
      belonging to me; contest, compromise, settle, or abandon claims in
      my favor or against me; give receipts, releases, and discharges;
      commence, pursue, or oppose any action, suit, or legal proceeding
      relating to any matter in which I am or may hereafter be
      interested; and compromise, settle, or submit to judgment any
      such action or proceeding.
      ...
      13. PERSONAL AND FAMILY MAINTENANCE
      I intend to limit the application of section 244.53 of the Wisconsin
      Statutes to the powers expressly provided in this Section and
      otherwise in this instrument. . .
      ...
      19     LIMITATIONS
             19.1 Limitations: General. Except as otherwise expressly
      provided in Section 13 of this instrument, my agent shall not
      exercise any power granted by this instrument in favor of my
      agent, my agent’s estate, my agent’s creditors, or the creditors of
      my agent’s estate. My agent shall have not power to disclaim
      assets, to make gifts, . . .

Id.




      Case 19-26731-beh   Doc 61   Entered 03/26/21 17:08:04   Page 7 of 28
                                    DISCUSSION

      Ms. Chapman’s primary request is to expunge the docket in her cases

“either such that her bankruptcy filings will no longer be visible to the public or

such that her bankruptcy filings will be amended so that anyone who views it

will conclude that the filing should not be taken into consideration when

assessing her credit risk.” ECF Doc. No. 52, at 7.

      Expunging a bankruptcy case is a rare event, to be exercised with the

greatest of prudence. In re Buppelman, 269 B.R. 341, 341 (Bankr. M.D. Pa.

2001). What is becoming far from rare, however, is the use of durable powers of

attorney. Russ ex rel. Schwarz v. Russ, 2007 WI 83, 302 Wis. 2d 264, 734

N.W.2d 874. In that case, former Chief Justice Abrahamson described the uses

and risks of such vehicles:

      A durable power of attorney, unlike the common law power of
      attorney, survives the principal’s disability or incapacity. In fact,
      “[d]urable powers of attorney are intended to give competent
      individuals the ability to delegate to an agent broad powers to
      manage their affairs and assets in the event of incompetency.” The
      durable power is a very useful tool for many persons and for many
      circumstances. . . . A durable power of attorney can help a
      competent principal to handle his or her financial and legal affairs
      and living arrangements and can then enable the attorney-in-fact,
      the agent, to handle the principal’s finances and day-to-day quality
      of life without having to declare the principal incompetent . . .
      These durable powers are drafted to enable the agent to handle a
      range of matters, including enabling the agent to do everything
      that the principal could individually do. . . . A study by the AARP
      in 2000 found that 45% of Americans age 50 or older reported
      having executed a durable power of attorney, representing a large
      increase in the prevalence of durable powers from a decade earlier.

      The durable power of attorney has been appropriately
      characterized as “a simple yet powerful tool” But it is at the same




     Case 19-26731-beh     Doc 61    Entered 03/26/21 17:08:04   Page 8 of 28
      time a troublesome document, creating the potential for abuse. By
      merely signing a durable power of attorney, a principal may give an
      agent tremendous power, including the power to sell the principal’s
      home and any other assets, to make investments, to cancel
      insurance policies or name new beneficiaries, and even to empty
      the bank accounts.

2007 WI 83, ¶¶ 42-47 (Abrahamson, C.J., conc.) (internal citations omitted).

A.    Does the Durable Power of Attorney Validate a Bankruptcy Filed on
      behalf of the Principal?

      “The validity of a petition is a threshold question in determining a

bankruptcy’s court’s jurisdiction over a case.” In re Brown, 163 B.R. 596, 597

(Bankr. N.D. Fla. 1993); 11 U.S.C. § 301. Ms. Chapman has brought into

question whether the three cases filed in her name are valid. She did not offer

any analysis of the scope of authority in the POA in her brief or at the

expungement hearing. Instead, she argued that because she was not aware

that Holly filed the bankruptcy cases, she did not authorize them. At the

hearing, Ms. Chapman’s motion counsel described that “state law” requires the

authority to file bankruptcy be explicitly stated, but neither her brief nor the

amended declaration accompanying the copy of the POA identified any

Wisconsin authority on the topic. ECF Doc. No. 56. The Chapter 13 trustee

counsel added, “that is what the trustee looks for,” but did not cite caselaw or

address the specific Wisconsin statutory provisions incorporated in the durable

power of attorney which Ms. Chapman executed.

      The POA executed by Ms. Chapman is written expansively. The POA

document incorporates powers enumerated in the Uniform Power of Attorney




      Case 19-26731-beh    Doc 61   Entered 03/26/21 17:08:04    Page 9 of 28
for Finances and Property Act, Ch. 244 of the Wisconsin statutes. The

introduction incorporates the powers set out in Wis. Stat. § 244.41(3). That

subsection reads:

      (3) Subject to subs.(1),(2),(4), and (5), if a power of attorney grants
      to an agent the authority to do all acts that a principal could do,
      the agent has the general authority described in ss.244.44 to
      244.56.

      Paragraph 12 of the POA incorporates powers under Wis. Stat. § 244.52,

which reads:

      244.52 Claims and litigation. Unless the power of attorney
      otherwise provides, language in a power of attorney granting
      general authority with respect to claims and litigation authorizes
      the agent to do all of the following:
      ...
      (7) Act for the principal with respect to bankruptcy or insolvency,
      whether voluntary or involuntary, concerning the principal or some
      other person, or with respect to a reorganization, receivership, or
      application for the appointment of a receiver or trustee which
      affects an interest of the principal in property or other thing of
      value.
      ...

      The POA specifically notes limitations in Paragraph 19, precluding gifts

to the agent herself. Paragraph 12 of the POA, Claims and Limitations, begins

“My agent shall have all the authority granted under section 244.52 of the

Wisconsin Statutes with respect to claims and litigation, including without

limitation, . . .” (emphasis added). Section 244.52(7) includes the authority to

file bankruptcy petitions. While Paragraph 12 of the POA does not explicitly list

bankruptcy petitions as one of the enumerated types of litigation the agent may

pursue on the principal’s behalf, the initial umbrella language “all the authority




     Case 19-26731-beh    Doc 61    Entered 03/26/21 17:08:04    Page 10 of 28
granted under section 244.52” is a comprehensive grant of power that includes

the bankruptcy-filing powers under subsection 244.52(7).

      Indeed, if Ms. Chapman had intended to restrict her agent’s powers in

Paragraph 12, she could have used language similar to that used in Paragraph

13, Personal and Family Maintenance. In that paragraph, the POA diverges

from the full range of authority described in the statutory model by stating: “I

intend to limit the application of section 244.53 of the Wisconsin Statutes to

the powers expressly provided in this Section and otherwise in this

instrument.” Taking the document as a whole, the Court finds that the agent,

Holly Olm, was given authority to institute a bankruptcy petition on behalf of

the principal, Ms. Chapman.

      Even if the POA Ms. Chapman executed didn’t so plainly capture sec.

244.52(7) of the Wisconsin Durable Power of Attorney statute, Paragraph 12 of

the POA grants a general authority to litigate. A majority of courts considering

the question have held that a POA which provides a general authorization to

litigate includes the power to initiate a bankruptcy proceeding. U.S. v. Spurlin

(In re Spurlin), 664 F.3d 954, 959 (5th Cir. 2011) (finding a bankruptcy petition

authorized, pursuant to a general power of attorney); see also In re O’Connor,

Case No. 08–16434, 2009 WL 1616105, at *2 (Bankr. N.D. Ohio, Feb. 27, 2009)

(collecting cases).

      In sum, even if Ms. Chapman wasn’t aware that these cases were being

filed in late 2018 and mid-2019, she had given Holly Olm authority in 2015 to




     Case 19-26731-beh    Doc 61   Entered 03/26/21 17:08:04   Page 11 of 28
file them. There is no evidence that Ms. Chapman took any steps to revoke that

authority before July 26, 2019.

       Satisfied that the Court had jurisdiction of these cases when filed, may

the Court go further to consider the relief that Ms. Chapman seeks?

B.     May this Court Grant Expungement Or Other Remedy?

       Ms. Chapman asserts that this Court has statutory authority either to

expunge bankruptcy records under 11 U.S.C. § 105, or to seal the records

pursuant to § 107. ECF Doc. No. 52, at 6–9. Section 105(a) of the Bankruptcy

Code imbues the Court with equitable powers to “issue any order, process, or

judgment that is necessary or appropriate to carry out the provisions of this

title.” Section 107(b)(2) permits the Court to “protect a person with respect to

scandalous or defamatory matter contained in a paper filed in a case under

this title.”

       1.      Equitable Expungement Is Not Permitted

       Ms. Chapman acknowledges that expungement “is an extraordinary

remedy that has not been ordered in the Seventh Circuit.” ECF Doc. No. 52, at

1–2. Accordingly, she points to cases outside the Seventh Circuit to support

her request. See, e.g., In re Buppelmann, 269 B.R. at 341 (remarking that

expungement is authorized by the equitable powers implied under § 105); In re

Storay, 364 B.R. 194, 196 (Bankr. D.S.C. 2006) (finding that cause existed to

expunge the debtor’s case pursuant to § 105). Relying on these cases and

others, Ms. Chapman asserts that “[f]ederal courts, including bankruptcy




      Case 19-26731-beh   Doc 61   Entered 03/26/21 17:08:04    Page 12 of 28
courts, possess the inherent power to expunge court records when such a

remedy is necessary and appropriate in order to preserve basic legal rights.”

ECF Doc. No. 52, at 7 (citing, inter alia, In re Whitener, 57 B.R. 707, 710 n.3

(Bankr. E.D. Va. 1986) and Gambale v. Deutsche Bank AG, 377 F.3d 133, 140–

41 (2nd Cir. 2004)).

      Ms. Chapman’s argument, to the extent it hinges on the broad “inherent”

equitable power of the Court to expunge records, is foreclosed by a recent

Seventh Circuit ruling. U.S. v. Wahi, 850 F.3d 296 (7th Cir. 2017). In Wahi, the

court applied Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 114 S.

Ct. 1673, 128 L. Ed. 2d 391 (1994) to overrule its precedent holding that a

court “has inherent authority to reopen a closed criminal case to consider a

request to expunge the judicial record based on an equitable balancing test

that weighs the public and private interests at stake.” Id. at 298 (overruling

U.S. v. Flowers, 389 F.3d 737 (7th Cir. 2004) and U.S. v. Janik, 10 F.3d 470

(7th Cir. 1993)). While Ms. Chapman’s case is certainly not a criminal case, the

Seventh Circuit’s reasoning and holding nonetheless apply to any request for

equitable expungement here.

      The Wahi court begins with the long-standing principle “[f]ederal courts

are courts of limited jurisdiction. They possess only that power authorized by

Constitution and statute, which is not to be expanded by judicial decree.” 850

F.3d at 299 (quoting Kokkonen, 511 U.S. at 377). Where there is no explicit

expungement authority, a court’s only source of jurisdiction falls to “ancillary




     Case 19-26731-beh    Doc 61   Entered 03/26/21 17:08:04    Page 13 of 28
jurisdiction.” Id. at 300. There is no dispute that the Bankruptcy Code does not

supply explicit authority for expungement. 4

       Ancillary jurisdiction allows “federal courts [to] have a limited inherent

authority to assert jurisdiction ‘over some matters (otherwise beyond their

competence) that are incidental to other matters properly before them.’” Id.

(quoting Kokkonen, 511 U.S. at 378). Further, such jurisdiction may be

exercised for only two purposes: “(1) to permit disposition by a single court of

claims that are, in varying respects and degrees, factually interdependent, and

(2) to enable a court to function successfully, that is, to manage its

proceedings, vindicate its authority, and effectuate its decrees.” Id. (quoting

Kokkonen, 511 U.S. at 379–80).

       Assessing whether a court may expunge (criminal) records on purely

equitable grounds, the Wahi court first found that expungement “is not

factually dependent on the underlying [] case . . . Instead, it will always turn on

facts collateral to or arising after the case is over—in short, matters external to

the [] case itself”—for example, a defendant’s inability to secure professional




4 This lack of authority for expungement is in contrast to the express authority to seal records
from public view under § 107(b) and Fed. R. Bankr. P. 9018. See infra Sec. B.2. While some
courts use the terms “expunge” and “seal” interchangeably, the two acts have different
standards and effects. This Court understands expungement to mean the complete removal of
a bankruptcy case from court records, as if the filing never happened. See, e.g., In re Joyce, 399
B.R. 382, 385–86 (Bankr. D. Del. 2009); In re Buppelmann, 269 B.R. at 343. Sealing, on the
other hand, refers to the restriction of access to papers filed in bankruptcy cases and the
dockets of a bankruptcy court, under 11 U.S.C. §§ 107(b), (c). Although some courts have
suggested that expungement orders are authorized under 11 U.S.C. § 107(b), see, e.g., Joyce,
399 B.R. at 386 n.2, the Court need not reach that question because, as discussed infra Sec.
B.2., Ms. Chapman does not meet the requirements to warrant protection under § 107(b).




      Case 19-26731-beh        Doc 61     Entered 03/26/21 17:08:04        Page 14 of 28
employment “because of the reputational taint associated with the public

record of his indictment and arrest,” or a defendant’s post-judgment good

behavior. Id. at 302. Ms. Chapman’s struggles with obtaining credit after the

dismissal of her three bankruptcy cases and her resulting sense of

embarrassment and loss of dignity (as well as any other equitable reasons that

might call for expungement) are, like the collateral facts described in Wahi,

circumstances that arose outside of the bankruptcy cases. 5

       Second, the Wahi court explained that the power to expunge on equitable

grounds does not affect the court’s ability to function successfully as a court:

       Equitable expungement is not needed to enable the court to “manage its
       proceedings” for the simple reason that the criminal proceedings are
       over. Nor is expungement authority needed to enable the court to
       “vindicate its authority” or “effectuate its decrees.” Expungement is not a
       remedial tool to enforce a ruling in the underlying criminal case. In short,
       equitable expungement “is in no way essential to the conduct of federal-
       court business.”

Wahi, 850 F.3d at 302 (internal citations to Kokkonen omitted).

       For the same reasons, this Court’s “inherent equitable power” derived

from 11 U.S.C. § 105(a) is an insufficient basis, standing alone, to confer

jurisdiction to expunge Ms. Chapman’s three bankruptcy cases.

       2.      Sealing Records Is Not Warranted

       If expungement is not granted here, Ms. Chapman makes the alternative

request that the Court permanently seal her case records. ECF Doc. No. 52, at



5 While the Court may have original jurisdiction to determine the validity of a petition, see In re

Hurt, 234 B.R. 1, n.1 (Bankr. D.N.H. 1999), this Court has determined the Chapman petitions
to be valid pursuant to the durable power of attorney.




      Case 19-26731-beh        Doc 61     Entered 03/26/21 17:08:04          Page 15 of 28
7–8. This request is rooted in the Court’s statutory powers conferred by 11

U.S.C. § 107.

      Under 11 U.S.C. § 107(a), all papers filed in bankruptcy cases and the

dockets of bankruptcy courts are public records subject to examination by

members of the public. Filing for bankruptcy is a public act. In re Joyce, 399

B.R. 382, 385 (Bankr. D. Del. 2009) (citing 2 Collier on Bankruptcy ¶ 107.02

(15th ed. 2008). A court’s ability to limit that public examination is

circumscribed under 11 U.S.C. §§ 107(b) and (c), and Fed. R. Bankr. P. 9018.

      Section 107(b) of the Bankruptcy Code, on which Ms. Chapman relies,

provides limited authority to seal bankruptcy records:

      On request of a party in interest, the bankruptcy court shall, and on the
      bankruptcy court’s own motion, the bankruptcy court may—
      (1) protect an entity with respect to a trade secret or confidential
          research, development, or commercial information; or
      (2) protect a person with respect to scandalous or defamatory matter
          contained in a paper filed in a case under this title.

Bankruptcy Rule 9018 sets the procedure for invoking the court’s power under

§ 107(b):

      On motion or on its own initiative, with or without notice, the court may
      make any order which justice requires . . . to protect any entity against
      scandalous or defamatory matter contained in any paper filed in a case
      under the Code, . . .

      Ms. Chapman contends that the bankruptcy cases initiated by her

daughter, under the auspices of her POA but without Ms. Chapman’s

contemporaneous knowledge, are “scandalous or defamatory matter” that

should be permanently sealed, and that such action will mitigate the damage to




     Case 19-26731-beh      Doc 61    Entered 03/26/21 17:08:04      Page 16 of 28
her credit profile. In support, Ms. Chapman cites In re Phar-Mor, Inc., 191 B.R.

675 (Bankr. N.D. Ohio 1995). In Phar-Mor, the defendants in an adversary

proceeding sought to have a complaint permanently sealed, arguing that the

allegations against them were untrue. 191 B.R. at 678. The court explained

that “[b]ecause Congress enacted an express statutory scheme, issues

concerning public disclosure of documents in bankruptcy cases should be

resolved under § 107. . . . The discretion lies not in whether a court may

protect an interested party, but in whether the matters complained of fall

within the exception and in what type of protective remedy is necessary under

the facts of each case.” 191 B.R at 679. In assessing whether the allegations

were “scandalous or defamatory,” the Phar-Mor court considered whether

reasonable persons could alter their opinion of defendants based on the

statements, taking them in context. Id. It answered ‘yes,’ because the

complaint contained allegations of wrongdoing by the defendants for acts of

another, without an explanation. Id. at 679–680. The court thus found that the

defendants were entitled to protection and assessed the degree of protection

needed. Id. at 680. It was unable to take the least restrictive step, redacting

defendants’ names from the complaint, and so it gave the plaintiff thirty days

to withdraw the complaint, before taking further action. Id.

      Another case cited by Ms. Chapman is Gitto v. Worcester Tel. & Gazette

Corp. (In re Gitto Global Corp.), 422 F.3d 1 (1st Cir. 2005). In that case, the

court expanded on Phar-Mor, by establishing a standard for proving whether




     Case 19-26731-beh     Doc 61   Entered 03/26/21 17:08:04    Page 17 of 28
the material would cause a reasonable person to alter his or her opinions: (1) if

the material is untrue, or (2) the material is potentially untrue and irrelevant or

included within a bankruptcy filing for an improper end. Id. at 14. The movants

in Gitto were the former CEO of the debtor-company, and his father, seeking to

seal a report generated by a court-appointed examiner. Id. at 15. They offered

no proof that the material in the report was inaccurate or untrue, so the court

considered the second standard. Id. The court found that while the material

could be potentially untrue, it was not irrelevant—as it was the information the

court asked the examiner to investigate—and it was not filed for improper

means—as the examiner was a disinterested party and there was no indication

of bad faith. Id. at 15–16. There was no basis to seal.

      The test established by Gitto was employed in another case, In re Neal,

461 F.3d 1048 (8th Cir. 2006). In Neal, the debtor asserted that a creditor list

was “scandalous” because she had been a judge, and her creditors were

lawyers who had lent her money. The appellate court disagreed, holding that

the creditor list was not untrue and reasoning that “[p]otential scandal only

surfaces when one looks ‘outside the lines’ of the bankruptcy proceeding, looks

outside the context of this bankruptcy filing, and speculates as to the motives

of the creditor and the debtor.” Id. at 1054. Further, the creditor list was

required to be filed under the Bankruptcy Code, and there was “no allegation

that the list . . . was filed for an improper purpose, such as to gratify public

spite or promote public scandal.” Id.




     Case 19-26731-beh     Doc 61   Entered 03/26/21 17:08:04    Page 18 of 28
      Here, the Court cannot conclude that Ms. Chapman’s bankruptcy filings

are “scandalous” or “defamatory,” and thereby subject to the protection of

§ 107(b). Each of the three cases reflect that they were initiated by Ms.

Chapman’s attorney-in-fact, under a duly executed and unrevoked durable

power of attorney. The filings themselves are not “untrue.” Ms. Chapman does

not point to any specific false information contained therein, which would be

subject to protection. Even if the Court could overlook the truth of the filings,

there is no indication that they were filed for an irrelevant or improper purpose;

all three cases post-date the foreclosure action initiated by the Bank. Each year

hundreds, if not thousands, of debtors file a bankruptcy case for the good faith

purpose of trying to save their homes. See In re Fazzary, 530 B.R. 903, 907

(Bankr. M.D. Fla. 2015) (explaining that a central purpose of Chapter 13

bankruptcy is to save homes); In re Gibas, 543 B.R. 570, 598 (Bankr. E.D. Wis.

2016) (filing for bankruptcy to save one’s home from foreclosure can be a valid

and proper use of the Bankruptcy Code).

      Ms. Chapman’s concern that creditors will see three bankruptcy cases

filed in her name in the span of eight months and surmise an effort to mistreat

creditors does not alter the Court’s inquiry under § 107(b). Such a concern is

“looking outside the lines” and speculation as to motives, conduct which does

not make the filings themselves “scandalous” or “defamatory.” See In re Neal,

supra. Indeed, bankruptcy courts invoking § 107(b) have routinely held that

authorized or knowing filings do not constitute “scandalous or defamatory”




     Case 19-26731-beh    Doc 61   Entered 03/26/21 17:08:04    Page 19 of 28
material based solely on repercussions or potential repercussions. See, e.g., In

re Whitener, 57 B.R. 707 (Bankr. E.D. Va. 1986); In re Henry, Case No. 17-

36854, 2019 WL 623873 (Bankr. S.D. Tex. 2019); In re Joyce, 399 B.R. 382,

385 (Bankr. D. Del. 2009).

      In Whitener, for example, the debtor received his Chapter 7 discharge in

1980, but then voluntarily repaid all of his creditors by 1985. 57 B.R. at 708.

He requested that the court seal his bankruptcy record, because having paid

his pre-petition debts in full, he felt the bankruptcy records were misleading to

credit agencies. Id. The court declined to seal the petition because “[i]t is

undisputed that the information in the . . . case is true. The dissemination of

truthful matter cannot be enjoined merely because the matter is prejudicial.”

Id. at 709. See also In re Creighton, 490 B.R. 240, 245 (Bankr. N.D. Ohio 2013)

(mere filing of bankruptcy was not “scandalous” even if debtor was subject to

ridicule at work and in community due to knowledge of her filing, even effect on

her mental health was not caused by public access to information but by the

way some people had used that information).

      Because the case filings themselves are not scandalous or defamatory,

this ends the Court’s inquiry under § 107(b), and forecloses Ms. Chapman’s

request to seal.

      3.     Annotating the Record Is Not Warranted

      Some bankruptcy courts, rather than expunging or sealing, have found a

middle ground to grant relief in certain circumstances. In re Buppelman




     Case 19-26731-beh     Doc 61   Entered 03/26/21 17:08:04    Page 20 of 28
considered statutory authority for expungement, decided that it falls under

neither § 105 nor § 107(b), and yet went on to afford some relief without

identifying a specific statutory basis for the relief. 269 B.R. at 341. Two

unrelated debtors asked that their cases be expunged. Id. The first, Mr.

Buppelman, had given his lawyer a list of his and his wife’s creditors, but later

instructed him not to pursue the bankruptcy. Id. at 342. Nonetheless, the

lawyer filed a bankruptcy case, forging the clients’ signatures. Id. The case

ultimately was dismissed because the debtor failed to appear at the 341

meeting. Id. In the second instance, Mr. Fountain gave a debt-negotiation

company a signed bankruptcy petition, but with the understanding it was part

of workout negotiations and would be filed only “‘as last resort.” Id. The

company filed the petition, and later Fountain’s case was dismissed for failure

to file schedules. Id.

      The Buppelman court considered that debtor Fountain could not

establish fraud by virtue of having signed the petition but never revoking the

agent’s authority to file it. Id. Consequently, the court declined to allow any

relief “for a poor choice of workout alternatives.” Id. at 343. In contrast, Mr.

Buppelman had stated specifically that his lawyer was not to file the

bankruptcy case, yet the lawyer disregarded the instruction. The court

therefore concluded the situation surrounding the fraud warranted a remedy.

Potential remedies included (1) expungement and destruction of all case

documents, (2) making a notation on the docket to indicate that the




     Case 19-26731-beh     Doc 61   Entered 03/26/21 17:08:04    Page 21 of 28
bankruptcy filing was fraudulent and not authorized by the named debtor, or

(3) directing the Clerk to delete references to debtor’s name on case dockets. Id.

      The Buppelman court opted for the second approach, and made a

notation that the dismissed case was the result of fraud committed by a party

other than the debtor Id. This notation would sufficiently apprise any creditor

or other agency interested who checked the docket. Id.

      The court in In re Joyce adopted and expanded the Buppelman equitable

remedy for unauthorized filings, and discussed an additional option, to declare

the bankruptcy filing “null and void” by:

      entering an order declaring the debtor’s bankruptcy “null and void”
      and noting that ‘[t]his order by its terms will have the same effect
      as though the debtor had never filed his petition. Thus, although
      the [debtor’s] bankruptcy file will remain open to the public, the
      [‘null and void’] order will serve to grant” the expungement relief
      sought.

In re Joyce, 399 B.R. 382 at 385 (citing In re Whitener, 57 B.R. 707). The Joyce

court did not identify a specific statutory basis for this remedy.

      As the Joyce court explained, the main difference between expunging and

declaring a bankruptcy filing “null and void” is that the former conclusively

“wipes the slate clean of any reference to the filing” such that a person can

answer “no” to the question “have you ever filed for bankruptcy?” In re Joyce,

399 B.R. at 386 (citing Peter C. Alexander, Identity Theft And Bankruptcy

Expungement, 77 Am. Bankr. L.J. 409, 412 (2003)). In contrast, a “null and

void” declaration simply requires the court to annotate the record to alert

interested parties that a particular bankruptcy filing should be disregarded for




     Case 19-26731-beh    Doc 61   Entered 03/26/21 17:08:04    Page 22 of 28
one reason or another; there is no requirement that an entity actually disregard

the information or that credit reporting agencies remove the bankruptcy filing

data from the person’s credit report. The Joyce court likened this approach to

making a notation as used in Buppelman. Id. Despite recognizing such a

remedy, the Joyce court declined to apply it because the debtor had voluntarily

initiated the petition, and despite his claim of “identity theft,” all debts listed in

his schedules had been incurred by him personally. Id. at 388.

      In another case, the court considered whether expungement was proper

under § 105 or § 107(b), but declined to answer the question. The court in In re

Dick, 2006 WL 6544157 (Bankr. N.D. Tex., May 19, 2006), used the middle

ground remedy of making a docket notation, without identifying express

statutory authority. There, the debtor asserted that the bankruptcy petition

filed in her name was forged, and she was the victim of identity theft. Id. Ms.

Dick testified that her former boyfriend had a key to her condominium,

checked her mail, and had access to her financial information. Id. at *2. He

offered, and she agreed, to pay her mortgage. Id. But at some point, he fell

behind on the payments and took the mail that would have alerted her to the

payment default. Id. She did not have proof that the boyfriend had filed the

bankruptcy case using her name, but testified that he was the only person who

may have had access to the information necessary to file. Id. The Dick court

found her credible, and further discovered that the Clerk’s office—in its

ordinary course—had a copy of the driver’s license and social security card of




     Case 19-26731-beh     Doc 61    Entered 03/26/21 17:08:04     Page 23 of 28
the person who filed the petition, which confirmed that the former boyfriend

had filed the petition. Id.

       The court concluded that directing the Clerk of Court to “flag” the case

with a publicly and prominently viewable notation “Unauthorized Bankruptcy

Filing—Identity Theft Victim” was the better resolution than expunging under

§ 105 or sealing pursuant to § 107(b).

       All of the cases discussed immediately above and cited by Ms. Chapman

pre-date the Seventh Circuit’s decision in Wahi, 850 F.3d 296. To the extent

that Wahi does not restrict this Court’s jurisdiction to order Ms. Chapman’s

petitions be marked “null and void,” 6 the Court nonetheless finds Ms.

Chapman’s circumstances do not warrant such action.

       Ms. Chapman’s counsel argues that her client is “a victim of abuse,” that

Holly financially abused her mother, breached her fiduciary duties, and

“covered up the malfeasance as long as she could.” ECF Doc. No. 52, at 6, 10.

Counsel asserts that because the harm to Ms. Chapman has been “caused

directly and specifically because of [Holly’s] abuse of the bankruptcy system[,

it] can only meaningfully be remedied by the bankruptcy court.” Id.

       Holly stopped making the mortgage payments to Nicolet National Bank,

at least as early as October 2017. It appears that the receipts Holly gave her




6 See also In re Woods, No. 05-32207, 2007 WL 1306427, at *1 (Bankr. W.D. Mo. May 1, 2007)

(“Without a statutory anchor in the Bankruptcy Code, this Court does not believe it has the
authority to declare voluntary bankruptcy petitions ‘null and void.’”).




     Case 19-26731-beh        Doc 61   Entered 03/26/21 17:08:04       Page 24 of 28
mother were doctored. Ms. Chapman testified that although she kept them in a

file, she did not look at the receipts, she did not look at her account balances,

she did not collect the mail, and she relied on Holly for all financial and home

management.

      In that same time frame, the Bank instituted foreclosure before Holly

began bankruptcy proceedings in her mother’s name. It will never be known

whether Ms. Chapman could have worked with the Bank (and perhaps her son,

Brad) to save her home if she had been alerted earlier to those missed

payments. Unlike the purported debtors in Buppelmann, and Dick, however,

Ms. Chapman was not a victim of identity theft—Holly did have authorization

to take financial actions on behalf of her mother. Any breach of fiduciary duties

by Holly is a state court matter.

C.    Chapman Proposes Additional Protections When an Agent-in-Fact
      Files a Petition on Behalf of a Debtor.

      In further support of her request for relief, Ms. Chapman’s counsel

argues there should have been additional procedures in place, either taken by

the bankruptcy counsel whom Holly Olm approached, or by the Court itself, to

discern quickly that an agent-in-fact had filed these cases, and that notice

should have been mailed to the debtor. See ECF Doc. No. 52 at 3–5.

Specifically, she suggests adopting the requirements set forth in In re Hurt, 234




     Case 19-26731-beh    Doc 61    Entered 03/26/21 17:08:04   Page 25 of 28
B.R. 1 (Bankr. D.N.H. 1999): 7 that (1) the initial petition (often called a bare-

bones or “emergency” filing) be “properly executed by the attorney-in-fact” to

reflect the representative capacity, as opposed to the typical electronic

signature of the debtor’s name, (2) that a copy of the POA document be filed

with the petition, (3) that the agent appear at the first meeting of creditors to

describe his or her role, and (4) that a copy of the Notice of Commencement of

Bankruptcy be mailed to the debtor’s current address. Id. Ms. Chapman’s

counsel argues that these protective procedures could not occur here because

the Court was not aware the petitions were filed by an agent, the POA

document was not filed, and the electronic signature was that of the principal.

Id. Moreover, she asserts the Court and the Chapter 13 trustee were not on

notice of the POA until Holly, through counsel, filed the Plan signed in her

representative capacity or appeared at the 341 meeting. Id.; see Case No. 18-

30442-beh, ECF Doc. No. 13, at 11; Case No. 19-22820-beh, ECF Doc. No. 13,

at 11.

         While neither the Federal Rules of Bankruptcy Procedure nor this

District’s local rules prescribe everything Ms. Chapman’s counsel suggests, it is




7 The Hurt court, in turn, cites to In re Brown, 163 B.R. 596, 598 (Bankr. N.D. Fla. 1993) and

In re Harrison, 158 B.R. 246, 248 (Bankr. M.D. Fla. 1993) as requiring petitions signed without
indicating a representative capacity to be deemed a legal nullity and to In re Ballard, Case No.
I-87-00718, 1987 WL 191320 (Bankr. N.D. Cal. April 30, 1987) as requiring the Clerk to mail a
notice to the named debtor. 234 B.R. 2–3; see also U.S. v. Spurlin, 664 F.3d at 959 (adopting
the Ballard rule).




      Case 19-26731-beh       Doc 61     Entered 03/26/21 17:08:04        Page 26 of 28
unlikely that any new steps would have made a difference here. 8 The record

reflects that Holly Olm provided a copy of the POA to both bankruptcy counsel,

and consequently the first lawyer proceeded to file two cases and the second

lawyer filed one case. The Chapter 13 trustee also received a copy of the POA in

the first case and was free to inquire about it at the 341 meeting. Further, the

dockets in all three bankruptcy cases indicated the existence of a POA shortly

after their initial filings. In short, these cases were authorized when filed, and

Ms. Chapman was on the service list. The breakdown of her relationship with

her daughter is tragic, but not something the bankruptcy court can mend.

                               CONCLUSION AND ORDER

       For the foregoing reasons, the Court’s equitable powers under 11 U.S.C.

§ 105 do not authorize the Court to equitably expunge Ms. Chapman’s

bankruptcy cases. In addition, because Ms. Chapman executed a durable

power of attorney which authorized her attorney-in-fact, Holly Olm, to institute

bankruptcy proceedings, and because she never formally revoked that

authority, the Court cannot conclude that the filing of cases 18-30442-beh, 19-




8 The Court agrees, however, that it may be the better practice to require an attorney-in-fact
commencing a case on behalf of another to sign the petition in a manner that reflects the
signer’s representative capacity, or to take the other precautionary measures as described in
Hurt and the cases cited therein. See also In re Nakano, 2019 WL 2896199, at *12–15 (Bankr.
C.D. Cal. June 26, 2019) (relying on Ballard, Spurlin, and In re Matthews, 516 B.R. 99 (Bankr.
N.D. Tex. 2014) and describing the need for a “failsafe to prevent abuse where a bankruptcy
case is filed for another individual through the use of a power of attorney and that there needs
to be some evidence that the [d]ebtor was informed about the bankruptcy case and
consented . . .”).




      Case 19-26731-beh        Doc 61    Entered 03/26/21 17:08:04         Page 27 of 28
22820-beh, and 19-26731-beh were unauthorized. Consequently, there is no

basis for sealing or annotation of the record.

      Accordingly, the debtor’s motion to expunge/seal is DENIED.

It is so Ordered.

Dated: March 26, 2021




     Case 19-26731-beh    Doc 61   Entered 03/26/21 17:08:04   Page 28 of 28
